DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 2/26/2021.  Claims 17-19, 21-26 and 28-35 are pending while claims 1-16, 20 and 27 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21, 25-28 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2008/0011001 to Katsuyama (Katsuyama).
In reference to claim 17, Katsuyama teaches an outdoor unit for a refrigeration apparatus (FIG. 1-6), the outdoor unit comprising a casing (2, FIG. 1-6) housing therein a plurality of devices (21, 24 and 25, FIG. 1-6); an electric component (par 0031, last sentence) including a high-voltage component and a low-voltage component (inherent, as the two wires supplied to the component comprise high and low voltage wires – power and signal; par 0036); an electric component box (21, FIG. 1-6) housing therein the electric component (par 0031), wherein the 
In reference to claim 18, Katsuyama teaches an outdoor unit for a refrigeration apparatus (FIG. 1-6), the outdoor unit comprising a casing (2, FIG. 1-6) housing therein a plurality of devices (21, 24 and 25, FIG. 1-6); an electric component (par 0031, last sentence) including a high-voltage component and a low-voltage component (inherent, as the two wires supplied to the component comprise high and low voltage wires – power and signal; par 0036); an electric component box (21, FIG. 1-6) housing therein the electric component (par 0031), wherein the 
	In reference to claim 19, Katsuyama teaches the outdoor unit as explained in the rejection of claim 18, and Katsuyama additionally teaches wherein the electric component box or the cover has a proximity suppressing member (4, FIG. 1-6) that suppresses a proximity of the first wire (EL1, FIG. 1-6) and the second wire (EL2, FIG. 1-6).
In reference to claim 20, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, and Katsuyama additionally teaches wherein the proximity suppressing member (4, 
In reference to claim 21, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, and Katsuyama additionally teaches wherein the devices include a fan (25, FIG. 1-6) that provides air flow, the casing has a blow-out port through which the air flow is blown out in an upward direction, and the air flow is a flow of air flowing, from below the casing, in the upward direction in the casing and flowing out of the casing through the blow-out port (FIG. 1-6).
In reference to claim 25, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, and Katsuyama additionally teaches wherein the cover (4, FIG. 1-6) has a lower opening (lower 4f, FIG. 4) that is open downward, and the first wire and the second wire are drawn into the cover and the electric component box through the lower opening (par 0035 and 0036).
In reference to claim 26, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, and Katsuyama additionally teaches wherein the cover (4, FIG. 4) includes a first cover member (lower 4f, FIG. 4) and a second cover member (upper 4f, FIG. 4), and the second cover member is located above the first cover member and covers the first cover member from above (FIG. 4).
In reference to claim 27, Katsuyama teaches the outdoor unit as explained in the rejection of claim 18, and Katsuyama additionally teaches wherein the proximity suppressing member (4, FIG. 6) comprises a partition (4a, FIG. 6) that separates the first wire (EL1, FIG. 1-6) from the second wire (EL2, FIG. 1-6).

In reference to claim 32, Katsuyama teaches the outdoor unit as explained in the rejection of claim 18, and Katsuyama additionally teaches wherein the cover (4, FIG. 1-6) has a lower opening (lower 4f, FIG. 4) that is open downward, and the first wire and the second wire are drawn into the cover and the electric component box through the lower opening (par 0035 and 0036).
In reference to claim 33, Katsuyama teaches the outdoor unit as explained in the rejection of claim 18, and Katsuyama additionally teaches wherein the cover (4, FIG. 4) includes a first cover member (lower 4f, FIG. 4) and a second cover member (upper 4f, FIG. 4), and the second cover member is located above the first cover member and covers the first cover member from above (FIG. 4).
In reference to claim 34, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, and Katsuyama additionally teaches wherein the partition (4, FIG. 1-6) is disposed between the first wire (EL1, FIG. 1-6) and the second wire (EL2, FIG. 1-6).
In reference to claim 35, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, and Katsuyama additionally teaches wherein the partition (4, FIG. 1-6) is disposed between the first opening (opening on the cover corresponding to EL1, FIG. 1-6) and the second opening (opening on the cover corresponding to EL2, FIG. 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 24, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama.
In reference to claim 22, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, but does not teach a board on which the electric component is mounted, wherein the first opening and the second opening are lower in height-wise position than an upper end of the board and higher in height-wise position than a lower end of the board.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various air conditioning electrical components comprising mounting boards located in a particular manner with respect to the cable openings to be obvious in order to provide a simple and quick cable connection, while preventing kinking of the cables.
In reference to claim 24, Katsuyama teaches the outdoor unit as explained in the rejection of claim 17, but does not teach wherein 15 or more first wires are drawn into the first opening, and 15 or more second wires are drawn into the second opening.  Although the reference did not disclose a plurality of first and second wires, mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, one of ordinary skill in the art would find it obvious to increase the number of first and second wires to 15 to increase the capacity of the system.
In reference to claims 31 and 33, they claim the same limitations as claims 22 and 24, thus said claims 31 and 33 are rejected in the same manner, as described in detail above.

Allowable Subject Matter
Claims 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages, 9 and 10, filed 2/26/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The rejections under 112 have been withdrawn. 
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
In reference to the applicant’s argument about the Katsuyama’s openings conveying the first and second wires, pages 13 and 14, the Examiner respectfully disagrees, as an electrical terminal, as cited in the prior art, inherently comprises openings.  An electrical terminal is an endpoint for connection between two or more circuits.  The circuits are mainly connected by electrical wires, thus, in order to provide space for the connection between two or more circuits, the terminals inherently must provide openings in the terminal body (FIG. 1-6).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/21/2020